Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.    Applicants’ amendment dated 01/03/2022 responding to the Office Action September 2nd, 2021 provided in the rejection of claims 1-8.
2.    Claims 1, 4 and 7-8 are amended and claims 2-3 are canceled and claim 9 is newly added.
3.    This office action is based on Applicants’ amendment filed on 01/03/2022 and an interview conducted on 03/14/2022 with Applicants’ representative Attorney Michelle Dunn (Reg. No. 69,519).

                                      Response to Amendments
4.	Regarding Drawings objections:  Drawings objections raised in previous office action are withdrawn in view of Applicants’ amendments.
Regarding claims objections:  Claims objections raised in previous office action are withdrawn in view of Applicants’ amendments.
Regarding 112(b) rejections:  112(b) rejection raised in previous office action are withdrawn in view of Applicants’ amendments.

EXAMINER’S AMENDMENT

be submitted no later than the payment of the issue fee.

5.    Authorization for this examiner’s amendment was given in an interview with Attorney Michelle Dunn (Reg. No. 69,519).

6.    The application has been amended as follows: 

IN THE CLAIMS:

1. (Currently Amended) A computer-implemented method of evaluating distribution channels for a target application, including:
receiving, by a statistical server from a plurality of terminal devices, of the target application related to a distribution channel; 
receiving, by the statistical server from each individual terminal device, device features of the terminal device that has installed the target application and receiving an application list and an application installation history of the terminal device, wherein the application list indicates the present installed applications in the terminal device, and the application installation history indicates the application installation history in the terminal 
determining a device type of the terminal device according to the device features, wherein the device type is one of a normal device, an exceptional device and a simulator device;
determining, for each individual terminal device, an installation status of the target application based on the application list and the application installation history, wherein the installation status is one of a new installation, a recall installation, a update installation, a repetition installation; 
determining an installation type of the target application based on the device type of the terminal device and the installation status of the target application, wherein the installation type is one of a new installation, a recall installation, an update installation, a repetition installation, an exceptional installation and a simulator installation; and
determining a statistical reliability of the distribution channel based on the individual installation type of the target application and a total download number of the target application associated with the distribution channel[[.]];
wherein the determining the installation status of the application is the recall installation in the event that the information of the application is not recorded in the application list but the information of the target application exists in the application installation history; 
wherein determining the installation status of the application is the update installation in the event that the version of the application recorded in the application list is different from that in the installation is determined; 
wherein determining the installation status of the application is repetition in the event that the information of the application recorded in the application list is the same as that in the installation; 
wherein determining that the installation status of the application is the exceptional installation in the event that the device type is exceptional; and
wherein determining the installation status of the application is the simulator installation in the event that the device type is simulator. 

4. (Previously Presented) The computer-implemented method of claim 1, further comprising:
determining a number of the exceptional devices and/or simulator devices associated with the distribution channel exceeds a predetermined threshold; and
marking the distribution channel as a false channel. 

5. (Currently Amended) The computer-implemented method of claim 1, further comprising:
correcting a total download amount of the distribution channel based on the statistical reliability of the distribution channel.

6. (Previously Presented) The computer-implemented method of claim 1, further comprising:
collecting and saving the device features of the terminal device.


determining the installation status is one of the new installation or the repetition installation; and
conducting a multi-dimensional verification of the terminal device based on the saved device features to further confirm the installation status. 

8. (Previously Presented) The computer-implemented method of claim 1, further comprising:
determining the device type is an exceptional device based on abnormal device features. 

9. (Previously Presented) The computer-implemented method of claim 1, further comprising:
determining the device type is a simulator device based on an identification algorithm model.

Reasons for Allowance
7.	Claims 1 and 4-9 are allowed over the prior arts of record.
A.    Claim 1 is amended including the features from Fig. 3 and specification pages 2 and 3.
B.    The cited references:

Dattatri et al. (US Pub. No. 2020/0034133 A1 – art of record) and Keen et al. (US Patent No. 10,101,984 B1 – art of record) in combination do not disclose the claim 1 as amended, the method of evaluating distribution channels for a target application, including steps of receiving… and determining…
Lee (US Pub. No. 2016/0066120 A1) discloses while existing mobile phones have only functions allowed upon release as a complete product, a user may install, add, or delete various types of applications, for example, application programs – See paragraph [0005]; collect terminal usage history of a user using an optimization tool installed in a terminal of the user capable of installing and using an application (App), such as a smartphone – See paragraph [0010].  The usage history may be transmitted to the service system 110 when the control App is installed in the terminal 120, when the user installs a new App in the terminal 120 – See paragraphs [0074-0075].  Lee further discloses an existing Appstore, Apps are recommended to users based on download counts of an App, a correlation with an existing App downloaded by a user, reviews, and ratings.  However, the download counts may be insignificant since 90% or more of Apps downloaded by users are downloaded once or less.  The correlation between Apps is also insignificant with respect to an App that is not used – See paragraphs [0106] and [0155].  Lee does not disclose the limitations receiving, by the statistical server from each individual terminal device, device features of the terminal device… determining a statistical reliability of the distribution channel based on the individual installation type of the target application and a total download number of the target application associated with the distribution channel; wherein the determining the installation status of the application is the recall installation in the event that the 
Chor (US Pub. No. 2013/0332518 A1) discloses installation-detection server 200 determines 309 a device type of the requesting device and identifies the requesting device.  In the illustrated scenario, installation-detection server 200 identifies the requesting device via a "fingerprint" identifier – See paragraphs [0036-0039] and Figs. 3 -8.  Chor does not disclose the claimed invention.

C.	Regarding claim 1, the prior art of record when viewed individually or in combination does not discloses or render obvious the features of the independent claim 1, specific limitations of:
receiving, by the statistical server from each individual terminal device, device features of the terminal device that has installed the target application and receiving an application list and an application installation history of the terminal device, wherein the  wherein the determining the installation status of the application is the recall installation in the event that the information of the application is not recorded in the application list but the information of the target application exists in the application installation history; wherein determining the installation status of the application is the update installation in the event that the version of the application recorded in the application list is different from that in the installation is determined; wherein determining the installation status of the application is repetition in the event that the information of the application recorded in the application list is the same as that in the installation; wherein determining that the installation status of the application is the exceptional installation in the event that the device type is exceptional; and wherein determining the installation status of the application is the simulator installation in the event that the device type is simulator in combination with all other limitations/elements as claimed in claim 1. Such combination/render obvious features, are allowed over the prior art of record.
Claims 4-9 are dependent upon claim 1. Since the independent claim 1 is allowable, claims 4-9, being definite, further limiting, and fully enabled by the specification are also allowed.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Vijayan et al. (US Pub. No. 2013/0263289 A1) discloses the distribution client module 405 and accompanying data management agents 280 are downloaded and installed on a user's mobile device as a mobile application (e.g., via a company's intranet, via an "app store" or via another distribution channel) – See paragraphs [0078-0079, 0081].
Asahara et al. (US pub. No. 2014/0188451 A1) discloses the information on each row of the data location storing unit 3070 (respective pieces of data location information) is deleted by the distributed processing management server 300 when processing of corresponding data has been completed – See paragraph [0205].
Keskitalo et al. (US Pub. No. 2014/0123157 A1) discloses the notification platform 111 may manage channel subscriptions, where subscribing UEs 101 and applications 103 may receive messages distributed to the channels.  In one embodiment, composer platform 113 may create and establish the notification channels.  In one embodiment, the composer platform 113 may maintain one channel per application – See paragraphs [0029, 0031, 0034 and 0042].
Ryu et al. (US pub. No. 2013/0225148 A1) discloses when an application utilizes B application, the B application has to be recorded in a step of developing the A application.  In a case of an application distributed in advance, for example B application, it is difficult to know the relationship of these applications with other applications before an update by the developer thereof and the developer has to write the relationship with reference to a common specification – see paragraphs [0038 and 0040].
Verkasalo (US pub. No. 2019/0026212 A1) discloses event tracking may be continued at the terminal while the previous results (logs) are transferred, processed, aggregated, distributed, etc. by the terminal and/or the server arrangement.  Both real-time/continuous and batch-type approaches are applicable for most of the suggested operations – see paragraph [0182].
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONGBAO NGUYEN whose telephone number is (571)270-7180. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung S. Sough can be reached on 571-272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MONGBAO NGUYEN/           Examiner, Art Unit 2192